Title: Abigail Adams to John Adams, 10 January 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Jan’ry 10th 1796
          
          I received by the last post Your Letters of the following Dates 21 inclosing the post Note, 24 28 & 30th for all of which accept my

thanks; we have been so unfortunate I presume as to lose Letters by a Melancholy ship wreck the last week. a vessel belonging to mr Lamb on Board of which was a Brother of Mr Lambs by whom I wrote to our sons, in comeing in last week, was in one of our winter gales & snow-storms cast away near salem. the captain Macky a Dutch Gentleman & 2 others were drown’d. mr Lamb & one or two others were wash’d on shore a live, but vessel cargo intirely lost. our Neighbours are in great anxiety for their Eldest son Benjamin whom they heard had saild ten week ago from Hamburgh, bound to N York. a vessel which saild with him, has been in more than a Month.
          You observe in one of Your Letters that You wish to hear my observations upon Randolphs pamphlet. there does not appear to me any thing clear about it, or in it, but the Mans Duplicity weakness, Gullability and vanity. he represents the President as in leading strings, and between ourselves, I cannot but think, that he had gaind too great an assendency over the mind of the President, considering how very weak a Man he appears. You know my judgment of him in the very first Letter he wrote to Hammond after he was Secretary of State. You know my sintiments of his Predecessor and my Friendship for him, how loth I have been to see him a partizen of politicks I could not but abhor. Yet I think him incapable of betraying the honour interest and Dignity of the Government as this misirable Man has done. the President has been unfortunate in his States Men— I hope the office is more confidentially fill’d now with respect to mr R——s private Life I know nothing, but one general rule will hold good with respect to appointments to office, that a Man destitute of private virtue must want Principle, and the Man who wants principle cannot be actuated by pure Motives, nor can he possess so exalted an affection as a Rational and Disinterested Love of his Country. this has been so recently exemplified in the late Chief Justice, that no other instance need be quoted. the publick papers have mentiond almost every circumstance You related, and his insanity will sheild the Senate from, even Jacobinical censure. for his Friends I am sorry. it is a pitty that he was made so conspicuous in his Fall. As to the Virginians, they appear to be most of them Randolphs, and by their Numbers have too great a weight in the publick scale. I hope all culprits will be brought to punishment, and that our countrymen will know how to value and Appreciate the sterling coin, which has been Seven times tried, from the base Dross which only glitters without, but has no intrinsick value. Randell &

Wheaton will be throughly sifted I presume. I wish Genett Fauchet & his successors were equally ameniable to the same tribunal.
          The complexion of the Senate is highly favourable. the House—will have time to shew themselves
          The constitution in France appears to be organizing. Seyes wisely declind belonging to the executive why it should be a subject of speculation to the Parissians, must be oweing to their want of penetration. the Executive will soon be crumbld into insignificance. Seyes had rather be one than five—
          I hope they will keep together untill a general Peace takes place, but I am sure they cannot be held by a Rope of sand.
          I thank Mrs Washington for her kind invitation as well as for her frequent remembrance of me the high esteem and regard which I entertain for her would render such a visit peculiarly agreable to me, were all other circumstances favourable to it, but I never expect to go further than to Visit my Children;
          I shall go to no expence that I can avoid. I Daily know that expences, I cannot say increase, but the value of Money diminishes— I was presented last week with a Tax Bill of a hundred & 87 Dollors 50 cents for the Small Town of Quincy. I shall however take the Liberty to pay my doctors Bill, and other necessary expences before I attend to what my Neighbours do not discharge in a Year after us. last week our people compleated Carting Manure upon Quincys medow 60 Loads that is cart bodys full. the Ground was so soft it would not admit of loading deeper & it is all spread copland says as well as if you had been here. he wants half a dozen more load to cover the whole which he hopes to get by & by—
          Mrs Brisler and Family were well yesterday She danced as nimbly as the youngest of them, the night before new year
          Yours as ever
          
            A Adams
          
          
            P S I believe you have become a favorite at court—you dine so often.
          
        